DETAILED ACTION
In view of the claim amendments and arguments presented in the Amendment filed on April 05, 2022, the Detailed Action issued January 05, 2022, wherein Claims 1-3 and 5-9 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given by Applicant’s Representative, Attorney Brian L. Main [Reg. No. 72,046; Tel. (816) 502-4661].

The application has been amended as follows:
4.	In Claim 1 (Claims Amendment filed on 04/05/2022 and Entered by the Examiner), please amend as follows:
=====================================================================================
1.    A breather shaft comprising: 
a centrifuge extending along a longitudinal axis, the centrifuge being rotatable about the longitudinal axis; 
a first portion extending from the centrifuge in a first direction along the longitudinal axis, the first portion being rotatably fixed to the centrifuge; 

wherein the centrifuge defines a plurality of inlet passageways extending from an exterior surface of the centrifuge into an interior area of the breather shaft, 
wherein the first portion comprises a proximal end coupled to the centrifuge and a distal end displaced from the centrifuge, and
wherein the first portion defines a vent opening and a vent passageway extending from the vent opening to the interior area of the breather shaftand
an insert having opposed proximal and distal ends, the proximal end of the insert being coupled to the distal end of the first portion and the distal end of the insert being positioned within the interior area of the breather shaft.

=====================================================================================

DISPOSITION OF CLAIMS
Claims 1-3, 5-9, 14-16 and 19-26 are pending in this application.

ALLOWABLE SUBJECT MATTER
Claims 1-3, 5-9, 14-16 and 19-26 are allowed.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The limitations set forth in independent Claim 1 regarding a breather shaft having an insert having opposed proximal and distal ends, the proximal end of the insert being coupled to the distal end of the first portion and the distal end of the insert being positioned within the interior area of the breather shaft, in combination with the remaining limitations set forth respectively in Claim 1 are not disclosed nor taught by the prior art.
The limitations set forth in independent Claim 14 regarding an engine with a breather shaft  wherein the centrifuge defines an inlet passageway extending from an exterior surface of the centrifuge towards the vent passageway, the inlet passageway defining at least a portion of the fluid passageway, and wherein the inlet passageway is oriented at a first angle and the vent passageway is oriented at a second angle, (((the difference between the first and second angles being at least 30 degrees))), in combination with the remaining limitations set forth respectively in Claim 14 are not disclosed nor taught by the prior art.
The limitations set forth in independent Claim 19 regarding an engine with a breather shaft wherein the centrifuge defines an inlet passageway extending from an exterior surface of the centrifuge towards the vent passageway, the inlet passageway defining at least a portion of the fluid passageway, and wherein the inlet passageway is oriented in a first direction, wherein the vent passageway is oriented in a second direction, and wherein the vent passageway extends from a distal end of the inlet passageway (((such that the fluid passageway includes a transition area defining an acute angle))), in combination with the remaining limitations set forth respectively in Claim 19 are not disclosed nor taught by the prior art.
The limitations set forth in independent Claim 20 regarding an engine with a breather shaft wherein the centrifuge defines an inlet passageway extending from an exterior surface of the centrifuge towards the vent passageway, the inlet passageway defining at least a portion of the fluid passageway, and wherein (((the breather shaft comprises a plurality of radially oriented blades positioned within the fluid passageway))), in combination with the remaining limitations set forth respectively in Claim 20 are not disclosed nor taught by the prior art.

      Concerning the closest prior art, (MEUSEL – US 2011/0312427 A1) discloses essentially almost all the limitations of claims 1, 14 and 19-20 as discussed in the final office action mailed on January 25, 2022 (Pages 4-5) and non-final office action mailed on June 28, 2021 (Pages 3-7).

However, (MEUSEL – US 2011/0312427 A1) nor the related prior art discloses an engine with a breather shaft having an insert having opposed proximal and distal ends, the proximal end of the insert being coupled to the distal end of the first portion and the distal end of the insert being positioned within the interior area of the breather shaft and/or wherein the inlet passageway is oriented at a first angle and the vent passageway is oriented at a second angle, (((the difference between the first and second angles being at least 30 degrees))) and/or wherein the vent passageway extends from a distal end of the inlet passageway (((such that the fluid passageway includes a transition area defining an acute angle))) and/or wherein (((the breather shaft comprises a plurality of radially oriented blades positioned within the fluid passageway))).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                 

/GRANT MOUBRY/Primary Examiner, Art Unit 3747